889 F.2d 1004
Edith J. WILCOX, as Executrix of the Estate of Carrie MaudeJordan, Plaintiff-Appellant,v.William Rene LEVEROCK, Commercial Carrier Corporation,Defendants-Appellees.
No. 88-3248.
United States Court of Appeals,Eleventh Circuit.
Dec. 6, 1989.

James A. Hightower, Levin, Warfield, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A., and Charles J. Kahn, Jr. Levin, Middlebrooks, Mabie, Pensacola, Fla., for plaintiff-appellant.
Glenn Waddell, Waddell & Ready, P.A., Auburndale, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida, Elizabeth A. Kovachevich, District Judge.
Before FAY, Circuit Judge, HILL*, Senior Circuit Judge, and DUBINA**, District Judge.
PER CURIAM:


1
In view of the answer by the Supreme Court of Florida to our certified question, 548 So.2d 1116, the judgment of the district court is AFFIRMED.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Hon Joel F. Dubina, U.S. District Judge for the Middle District of Alabama, sitting by designation